Case: 1:17-cv-00010-GHD-DAS Doc #: 168 Filed: 04/15/20 1 of 2 PagelD #: 1051

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI

 

ABERDEEN DIVISION
LIBERTY MUTUAL FIRE INSURANCE COMPANY PLAINTIFF
V. Civil Action No. 1:17-cv-010-GHD-DAS
FOWLKES PLUMBING, LLC, QUALITY
HEAT & AIR, INC., and SULLIVAN ENTERPRISES, INC. DEFENDANTS
JUDGMENT

 

After this Court’s summary judgment ruling in July 2018 in this matter, which addressed
a matter of first impression under Mississippi law, the Defendants requested an interlocutory
appeal to the Fifth Circuit Court of Appeals regarding the scope of the subject subrogation waiver
[127]. This Court authorized an interlocutory appeal, which the Fifth Circuit ultimately accepted,
and subsequently stayed this case pending the outcome of the Defendants’ appeal [138, 151, 157,
163].

Because the issue presented was one of first impression, the Fifth Circuit certified the
question regarding the scope of the subject clause to the Supreme Court of Mississippi, which that
court agreed to address. The Supreme Court of Mississippi answered the submitted question in
the Defendants’ favor. The Fifth Circuit then issued an order ruling that the Mississippi court’s
determination provides the Defendants in this matter “with a complete defense to this subrogation
suit” and rendering judgment in the Defendants’ favor and dismissing the Plaintiff's complaint
[167]. The Fifth Circuit then issued its mandate on April 8, 2020. In accordance with the Supreme
Court of Mississippi’s answer to the certified question and the Fifth Circuit’s opinion and mandate,

the Court hereby enters judgment in favor of the Defendants, dismisses the Plaintiff's complaint,
Case: 1:17-cv-00010-GHD-DAS Doc #: 168 Filed: 04/15/20 2 of 2 PagelD #: 1052

and closes this matter.
Accordingly, the Court hereby enters JUDGMENT in favor of the Defendants. The

Plaintiff's claims are DISMISSED, and this case is CLOSED.

Ll M vale

SENIOR U.S. DISTRICT JUDGE

THIS, the / 4 _f © day of April, 2020.

 
